DETAILED ACTION
The present office action is responsive to the applicant’s filling an RCE request on 10/25/2021.
Claims 11-25 are present for examination; all have been examined.
Previous rejections under 35 USC § 103 have been withdrawn as necessitated by the claim amendments. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynard et al. (US 6446041) in view of Choi et al. (US 20190294408), in view of Zhao et al (US 20140074855), 

In regards to claim 11, Reynard discloses a method of navigating through an audio playback of an electronic document, the method comprising: displaying, on a first device, a first user interface for presentation of audio content corresponding to a synthesized speech presentation of the electronic document (see abstract and fig 3A-B; reads text presented on the display), the first user interface including a document transition menu including selectable options for navigating through the audio content by discrete contextual events (see abstract and FIG 3B, FIG 4, col 10 lines 31-50, col 11 line 5-20, col 11 line 3 to lines 25; indication selections, selectable portions and the system reads the selected portions of document) ; and playback of the electronic document from a point corresponding to the first discrete contextual event (see abstract and FIG 3B, FIG 4, and at least col 10 lines 31-50, col 11 line 5-20, col 11 line 3-25 and Col 11 line 49 to col 12 line 8; provides selectable items which allows for playback of document text). 
Reynard doesn’t specifically teach the first user selection being associated with a timeline of the audio content and corresponding to a first discrete contextual event
Choi teaches the first user selection being associated with a timeline of the audio content and corresponding to a first discrete contextual event (see FIG. 3C para 60 – input of the user which is associated to timeline e.g. play point 00:57:13 on the bar for the audio).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept taught by Choi which allows the user to interact and navigate the an audio visual presentation and document to modify Reynard’s teaches, since the suggestion/motivation for doing so would have been to allow easy navigation of the documents/text elements and the portions of interest to the user. 
Reynard doesn’t specifically teach receiving a first user selection of a first selectable option of the document transition menu; automatically initiating, in response to the first user selection, playback.
(see para 118; upon selection of a tag/interface element associated to a timeline, initiating playback of media automatically).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept taught by Zhao which allows the user to start media playback automatically after the selection of a timeline tab (interface element) to modify Reynard as modified by Choi, since the suggestion/motivation for doing so would have been to allow easy navigation by minimizing user input in order to start the playback. 

In regards to claim 13, Reynard teaches, further comprising automatically displaying, in response to the first user selection, a visual representation of a first textual content associated with the first discrete contextual event (see col 10 lines 54-col 11 line 25; a visual representation associated with the contextual event is provided to the user).

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynard, Choi and Zhao as applied to claim 11 above in view of  Hart (US 20080235585).

In regards to claim 12, Reynard doesn’t specifically teach wherein the first discrete contextual event is one of a previous or subsequent sentence, paragraph, page, section, and chapter in the electronic document.
Hart teaches wherein the first contextual event is one of a previous or subsequent sentence, paragraph, page, section, and chapter in the electronic document (see para 117-118, 120, 124-125 navigating paragraphs, pages).
.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynard, Choi and Zhao, as applied to claim 11 above, in view of  Rubin et al (US 20020099552)

In regards to claim 14, Reynard does not specifically teach  wherein the first selection option is for rewinding the audio playback of the electronic document.
Rubin wherein the first selection option is for rewinding the audio playback of the electronic document (see para 66; providing navigation option to rewind or forward the replay of a displayed document).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept taught by Rubin which allows the user to interact and navigate the document to modify Reynard’s teaches, since the suggestion/motivation for doing so would have been to allow easy navigation of the documents elements and the portions of interest to the user.


Claim(s)  15, 16, 18-22, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hart (US 20080235585) in view of Choi et al. (US 20190294408)

(see FIG. 9, abstract and at least para 104, 108, 115, 124-125; configuration and presentation of audio/visual content), the first user interface including a navigation tool configured to visually represent contextual events in the audio-visual content (see FIG. 9 and at least abstract and para 42, 124-125, 130, replay audiovisual of document having indication where the user can interact with selectable portions of the document), the navigation tool including a first selectable indicator for a first contextual event; receiving a first user selection of the first selectable indicator; and automatically presenting, in response to the first user selection, a visual content in the electronic document that is linked to the first contextual event (see FIG 9, 13B and at least par 124-25, 130; the user can interact with the document to play the content that is of interest).
Hart doesn’t specifically teach the first user selection being associated with a timeline of the audio-visual content and corresponding to a first discrete contextual event
Choi teaches the first user selection being associated with a timeline of the audio-visual content and corresponding to a first contextual event (see FIG. 3C para 60 – input of the user which is associated to timeline e.g. play point 00:57:13 on the bar for the audio).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept taught by Choi which allows the user to interact and navigate the an audio visual presentation and document to modify Hart’s teachings, since the suggestion/motivation for doing so would have been to allow easy navigation of the documents/text elements and the portions of interest to the user. 

(see para 104, other content like text -comment/annotation- or links can be added for presentation associated to document portions).

In regards to claim 18, Hart teaches further comprising causing the device to recite a first textual portion of the electronic document as synthesized speech, the first textual portion being associated with the content (see para 30; synthesize speech for document portions).

In regards to claim 19, Hart teaches wherein the navigation tool also includes a second selectable indicator for a second contextual event, and selection of the second selectable indicator causes the device to recite a second textual portion of the electronic document as synthesized speech (see FIG. 9, abstract and at least para 104, 108, 115, 124-125, 130; presentation of audio/visual content, navigate and present audio/visual of different parts of the document).

In regards to claim 20, Hart teaches, wherein the visual content is an image within the electronic document (see para 104, 113; including images in the document presentation).

In regards to claim 21, Hart teaches, further comprising: causing to be displayed, adjacent to the navigation tool, a first option for navigating the audio-visual content by pre-defined intervals corresponding to each portion of text exhibiting a selected semantic attribute in the electronic document; receiving a second user selection of the first option; and causing the first device to recite, in response to the second user selection, a second textual portion of the electronic document as synthesized speech, the second textual portion corresponding to a semantic attribute that occurs prior (see para 124-125; allowing the navigating the document presentation in intervals).

In regards to claim 22, Hart teaches, wherein the second textual portion is one of a previous or subsequent sentence, paragraph, page, section, and chapter in the electronic document (see para 117-118, 120, 124-125 navigating paragraphs, pages).

In regards to claim 25, Hart teaches wherein the semantic attribute comprises user-inserted content or content inserted by third parties into the electronic document, and wherein the semantic attributes are ordered on the timeline (see para 115; user inserted content) 

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart and Choi as applied to claim 15 above, in view of  WikiHow.com “How to link to a certain time in a Youtube video” as available Jun 01, 2018 (https://web.archive.org/web/20180601205918/https://www.wikihow.com/Link-to-a-Certain-Time-in-a-YouTube-Video's-Comment-Box) (hereinafter WikiHow)

In regards to claim 17, although Hart teaches inclusion of audio associated with the document (para 11), and adding other content associated to the document including text (para 104), it doesn’t specifically teach wherein the comment includes a first option to begin an audio playback of the electronic document at a point in time associated with the comment, and the method further comprises: receiving a second user selection of the first option; and causing the first device to begin playback of the electronic document as synthesized speech from the point in time associated with the comment.
(see wiki how pages 1-7 where it teaches the use of timestamps on comments that link to a specific part of a presentation. Where when a user clicks on that timestamp the presentation starts at that time).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept for linking a specific presentation time in a timestamp in a comment and using that timestamp to start at the moment as taught by Wikihow to modify Harts teaches for allowing to add text and links to the document presentation, since the suggestion/motivation for doing so would have been to allow other users viewing the document easy access to the audiovisual portion specified on the timestamp.


Claim(s)  23-24  is/are rejected under 35 U.S.C. 103 as being anticipated by Lin et al. (US 20150253960), in view of Choi et al. (US 20190294408)

In regards to claim 23, Lin discloses a system for presentation of content associated with an electronic document, the system comprising: at least one processor; and one or more computer readable media including instructions which, when executed by the at least one processor, cause the at least one processor to (fig 2; a system used for presenting a webpage document): display on a device a first user interface for presentation of the content, the first user interface including a navigation tool configured to visually represent contextual events that occur in the electronic document; identify at least a first contextual event that is associated with a first visual element stored in the electronic (see at least fig 6B and para 65-68; present a webpage and provides means to interact with hyperlinked text when clicked plays content associated within a part of the interface); render a first icon that corresponds to the first visual element; and add the first icon to the navigation tool (see para 68, 71, 74-75; representation in the form of an icon to navigate the content of the webpage document).
Lin doesn’t teach wherein the first icon is associated with a timeline of the navigation tool
and corresponds to the first contextual event.
Choi teaches the first user selection being associated with a timeline of the audio content and corresponding to a first discrete contextual event (see FIG. 3C para 60 – input of the user which is associated to timeline e.g. play point 00:57:13 on the bar for the audio).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept taught by Choi which allows the user to interact and navigate the an audio visual presentation and document to modify Lin’s teachings, since the suggestion/motivation for doing so would have been to allow easy navigation of the documents/text elements and the portions of interest to the user. 

In regards to claim 24, Lin discloses wherein the first icon is a selectable option for navigating to the first contextual event and beginning an audio playback of text associated with the first contextual event (see para 74-75, 78; input to play associated media ).

Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejection. See rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144